Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 8, 2021

                                     No. 04-21-00234-CV

                         IN THE INTEREST OF S.J.Z., CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01562
                      Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER

         The Notification of Late Clerk's Record is hereby NOTED. The clerk's record is deemed
filed.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of June, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court